Citation Nr: 1733647	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  96-45 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder bursitis with arthritis. 

2.  Entitlement to an initial compensable rating for left shoulder arthritis prior to July 2, 2007, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for left wrist arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for right elbow arthritis.  

5.  Entitlement to an initial rating in excess of 10 percent for left elbow arthritis. 

6.  Entitlement to an initial rating in excess of 10 percent for right hip arthritis.

7.  Entitlement to an initial rating in excess of 10 percent for left hip arthritis.

8.  Entitlement to an initial rating in excess of 10 percent for residuals of a right knee injury with degenerative joint disease. 

9.  Entitlement to an initial compensable rating for left knee arthritis prior to July 2, 2007, and in excess of 10 percent thereafter. 

10.  Entitlement to an initial rating in excess of 10 percent for right ankle arthritis prior to July 2, 2007, and in excess of 20 percent thereafter. 

11.  Entitlement to an initial rating in excess of 10 percent for left ankle arthritis prior to July 2, 2007, and in excess of 20 percent thereafter. 

12.  Entitlement to an initial disability rating in excess of 10 percent for traumatic arthritis of both hands.

13.  Entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy. 

14.  Entitlement to an initial rating in excess of 20 percent for left upper extremity radiculopathy. 

15.  Entitlement to an initial rating in excess of 40 percent for cervical spine arthritis prior to September 22, 2002, and in excess of 20 percent thereafter. 

16.  Entitlement to an initial disability rating in excess of 20 percent for traumatic arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Sandra Booth, Esquire


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to July 1969.  He is the recipient of a Purple Heart Medal.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from February 1996 and November 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal currently resides with the RO in Detroit, Michigan. 

In February 1992, the Veteran filed a claim for service connection for a cervical spine disability, as well as traumatic arthritis in all joints.  In February 1996, the RO denied the claim for service connection for the cervical spine.  The Veteran filed a notice of disagreement (NOD) in March 1996, after which the RO issued a May 1996 statement of the case (SOC).  The Veteran perfected the cervical spine claim by way of a May 1996 VA Form 9.  In January 1999, the Board issued a decision denying the cervical spine claim, after which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In January 2001, the Court issued an Order vacating the Board's January 1999 decision related to the cervical spine rating and remanded the issue for additional development in accordance with a joint motion for remand (JMR).  The JMR also pointed out the RO's failure to adjudicate the Veteran's claim for traumatic arthritis in all joints.  Rather than suggest the Board refer the joint issues to the RO, the JMR indicated an SOC must be issued.  In July 2001, the Board remanded the issues for action in accordance with the JMR.

In November 2002, the RO then issued a decision addressing the joints.  The Veteran filed an NOD with regard to all ratings and effective dates assigned, after which the RO issued a June 2004 SOC.  The Veteran perfected these claims, as well as a separate claim related to residuals of Agent Orange exposure, in August 2004.  The Board remanded the claims in November 2005 and decided these issues in December 2008.  The Veteran again appealed to the Court.  In May 2010, the Court issued an Order vacating and remanding all of the rating and effective date issues for action in accordance with a JMR.  The Veteran abandoned the appeal of the Agent Orange residuals claim at that time.
In December 2010, the Board decided each of the effective date claims on appeal and remanded the increased rating claims for new and adequate VA examinations. 

Most recently, in January 2013, the Board remanded the claims for development of the record, to include VA and private treatment records and updated VA examinations.     

While the Board sincerely regrets the additional delay, because the RO has not substantially complied with the Board's January 2013 remand and due to recent development of case law relevant to this appeal, the Veteran's claims are again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's January 2013 remand required updated VA examinations related to each of the Veteran's claims remaining on appeal.  The Veteran was afforded these examinations in January 2016.

Initially, the Board observes the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The VA examinations in this case, including the most recent January 2016 examinations, were not conducted with Correia-compliant testing.  A remand is required in order to obtain an adequate examinations and opinions under the current law.  

Moreover, with regard to the spine claims, the Board's January 2013 remand required both the VA examiner and the RO in a subsequent SSOC to consider both old and new spine regulations.  Moreover, the examiner was to assess the Veteran's medical history throughout this longstanding appeal.  The Board specifically stated that the RO was to ensure that the VA examiner(s) provide findings responsive to the rating criteria applicable for the entirety of the appellate period under the previously applicable and revised rating criteria.  Neither the January 2016 VA examiner, nor the January 2016 SSOC considered the rating criteria under prior spine regulations.  The VA examiner merely referred the reader to the prior VA examination reports for the Veteran's medical history and made no findings other than those within the current Disability Benefits Questionnaire (DBQ) for the spine.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the most recent VA outpatient treatment records within the claims file are dated October 29, 2015, thus nearly two years has passed and the records should be updated.  Moreover, in August 2017, the Veteran submitted a statement to VA with regard to an unrelated claim.  Within that statement, the Veteran indicated he recently "blew [his] knee out and was unable to get to VA by August 1."  In an April 2017 statement, the Veteran's representative indicated assignment of a knee brace in February 2017.  Thus, there is also an indication within the record of relevant treatment records in existence since October 29, 2015.  On remand, the RO should obtain and associate with the record all updated VA treatment records related to the disabilities on appeal.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims, to include all pertinent VA treatment records dated since October 29, 2015.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Afford the Veteran VA orthopedic and neurological examinations by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral shoulder, elbow, hip, knee, ankle, hand and left wrist disabilities, as well as his lumbar spine and cervical spine disabilities and bilateral upper and lower extremity radiculopathy.  All pertinent evidence should be made available to and reviewed by the examiner. 

The examiner must make all findings relative to rating the Veteran's disabilities.  This includes joint testing for pain on both active and passive motion, in weight bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  To the extent possible, the examiner should discuss whether the extent of the disability as shown by this type of testing can be retroactively applied when comparing the findings with the prior VA examination reports.

With regard to the lumbar and cervical spine disabilities, the examiner must comply with the 2013 Board remand and make findings relevant to the rating criteria applicable for the entirety of the appellate period under the previously applicable and revised rating criteria.

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's joint and neurological disabilities on his occupational functioning and daily activities. 

The RO or Appeals Management Office (AMO) should ensure that the examiner provides all information required for rating purposes and all development required by this and all prior Board remands and JMRs.

3.  After the above development has been completed, the RO or AMO should readjudicate the remaining issues on appeal.  The Board reminds the RO/AMO that the Veteran's spine claims must be adjudicated under the old rating criteria since the pendency of the appeal, as well as the new rating criteria for cervical spine and lumbar spine disabilities since September 23, 2002, and/or September 26, 2003, to include consideration of whether staged ratings are warranted.

If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.	

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




